Citation Nr: 1019578	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  02-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
forearm and left thumb disabilities.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to service-
connected right forearm and left thumb disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran attended a hearing before the 
undersigned in July 2006.  The appeal was remanded for 
additional development in December 2006 and July 2009.


FINDINGS OF FACT

1.  A cervical spine disorder was not shown in service or for 
many years after service and is not shown to be related to 
service, an event of service origin, or a service-connected 
disability.

2.  A bilateral shoulder disorder was not shown in service or 
for many years after service and is not shown to be related 
to service, an event of service origin, or a service-
connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009). 

2.  A cervical spine disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2008 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective 
dates.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination in November 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3. 310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.

The Veteran's January 1967 entrance examination noted no 
abnormalities with the neck or shoulder.  Service treatment 
records show the Veteran lacerated his right forearm when he 
was struck with a glass panel from a door in March 1968.  
Surgery was performed.  Postoperative course was benign.  He 
complained of tingling over the site in February 1969.  
Examination at discharge noted the scars on the right forearm 
but no neck or shoulder abnormalities.

In December 1997, the Veteran attended a VA examination for 
his scars.  He was asked to report any current complaints 
related to the scar, and he mentioned tingling in the hands 
but no problems with his shoulders or neck.  In January 1998, 
the Veteran attended a VA examination for his peripheral 
nerves.  He did not complain or his shoulders or neck and 
neurological testing was normal.  The Veteran was seen by a 
private provider in October 1998 and May 1998 for his left 
hand, but did not complain of his shoulders or neck.  In 
December 2001, the Veteran was seen by a private provider for 
his left wrist but no neck or shoulder problems were noted.  
In March 2002, the Veteran was seen by a private provider for 
a worker's compensation claim related to his wrists.  At that 
time, cervical disc disease was diagnosed and the examiner 
felt the cervical disc disease was causing numbness in the 
Veteran's hands.  He did not complain about his shoulders.

An April 2002 elbow and wrist evaluation noted no problems 
with the shoulders or neck.  The Veteran attended a VA 
examination for his left hand in May 2002.  He did not 
complain of shoulder or neck problems, despite the fact that 
he was being evaluated for secondary service connection for a 
left hand disorder.  In June 2002, radiologic examination 
showed cervical spondylosis and degenerative disc disease.  
The Veteran attended another VA examination in November 2002 
was his right arm disability.  Although various problems with 
the hands were noted, no shoulder or neck complaints or 
problems were reported or found.  The Veteran attended a 
hearing before the undersigned in July 2006.  He reported 
that his cervical problem was longstanding, and that he had 
pain going from his hand to his neck and shoulders.  He did 
not recall injuring his neck or shoulders in service.  

The Veteran attended a VA examination in November 2009.  He 
reported taking NSAIDs for the pain of his shoulder and neck.  
He experienced moderate flare-ups of the shoulder disorder 
every one to two months following heavy lifting and moderate 
flare-ups of the cervical spine disorder weekly after doing 
yard work.  Examination of the shoulder revealed no 
deformity, giving way, effusion, locking, dislocation, or 
instability, but did show pain, stiffness, weakness, 
incoordination, decreased speed, tenderness, and crepitus.  
Range of motion of the shoulders was normal.  Radiologic 
examination showed bilateral calcifications, arthritic spur, 
and mild arthritic changes.  Examination of the cervical 
spine revealed no abnormal curvature, spasm, atrophy, 
guarding, or weakness, but did reveal pain with motion and 
tenderness.  Motor testing was normal.  Range of motion was 
limited and included pain.  Radiologic examination revealed 
mild to moderate disc narrowing.  In an extremely thorough 
and detailed opinion, the examiner concluded that both the 
Veteran's shoulder and cervical spine disorders were caused 
by the normal aging process and were not unexpected findings 
in a 64 year old male.  The examiner found they were not the 
result of service-connected lacerations to his right forearm 
and hand or the left hand disability.  The examiner reasoned 
that both of these injuries cause local involvement and do 
not cause arthritis or degeneration to the bones in the neck 
or shoulder.  In addition, the examiner based his opinion on 
the facts that post-operative examinations of the Veteran 
were normal without residual motor or sensory defects and 
that the Veteran did not complain between 2004 and 2009 of 
neck and shoulder pain.

As for the clinically diagnosed cervical spine disorder and 
bilateral shoulder disorder, to the extent that the Veteran 
is shown to have any such disorders, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be a nexus to active service or to a service-connected 
disability.

The Board finds that the Veteran's cervical spine disorder 
and bilateral shoulder disorder are not related to service-
connected right forearm and left thumb disabilities.  This 
finding is based on affirmative evidence, namely the November 
2009 VA opinion, which found that the cervical spine disorder 
and bilateral shoulder disorder were due to the natural aging 
process and common in person's of the Veteran's age.  The 
Board finds that this opinion is persuasive evidence against 
the Veteran's claim, given its reasoning, the careful 
examination, and the fact that the examiner explained how the 
service-connected disabilities were not related to the 
cervical spine disorder and bilateral shoulder disorder.  In 
fact, the Board notes that the only relationship between the 
cervical spine disorder and the service-connected 
disabilities was noted at the private 2002 examination, where 
the examiner opined that the cervical disorder actually 
caused the hand problems, which is the reverse of what the 
Veteran's is contending herein.

The only evidence supporting the Veteran's claims that either 
the cervical spine disorder or the bilateral shoulder 
disorder are related to service-connected disabilities are 
the Veteran's own statements.  The Veteran is certainly 
competent to testify as to his own symptoms, such as noticing 
pain in his shoulders and neck without any specific trauma or 
injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
However, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has also considered whether service connection for 
either the cervical spine disorder or the bilateral shoulder 
disorder can be granted on a direct basis.  In this case, 
there is no medical evidence of record to establish that the 
Veteran was diagnosed with either the cervical spine disorder 
or the bilateral shoulder disorder during active service.  
There is no evidence of record that the Veteran was treated 
for either the cervical spine disorder or the bilateral 
shoulder disorder within twelve months of his separation from 
service.

There is no evidence of record to suggest that a cervical 
spine disorder existed until March 2002, and the only medical 
evidence of a shoulder disorder is the diagnosis at the 
November 2009 VA examination, meaning the first evidence of a 
shoulder disorder is the Veteran's claim for compensation in 
August 2003  The absence of any diagnosis of the claimed 
disorders in the service and post-service medical records 
between discharge in 1970 and 2002 or 2003, constitutes 
negative evidence tending to disprove the assertion that the 
Veteran had either the cervical spine disorder or the 
bilateral shoulder disorder during his service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of symptoms suggestive of either the cervical spine 
disorder or the bilateral shoulder disorder until 2002 and 
2003 is evidence which tends to show that neither the 
cervical spine disorder or the bilateral shoulder disorder 
were incurred in service. 
 
The only evidence supporting the Veteran's claims that either 
the cervical spine disorder or the bilateral shoulder 
disorder are related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his 
disorders causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu, supra. 

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current 
cervical spine disorder or bilateral shoulder disorder are in 
any way linked to any incident of his active service.  There 
is no competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the Veteran's current cervical spine disorder or 
bilateral shoulder disorder and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's cervical spine 
disorder and bilateral shoulder disorder are not related to 
his active service.  While it is apparent that the Veteran 
currently has these disorders, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the disorders and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for the cervical spine 
disorder or the bilateral shoulder disorder.

ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


